Citation Nr: 0922360	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for varicose veins, to 
include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for varicose veins.


FINDING OF FACT

The preponderance of the competent evidence indicates that 
the Veteran's varicose veins initially manifested many years 
after service, are not etiologically related to service, and 
are not etiologically related to or worsened by his service-
connected hypertensive heart disease and sinus tachycardia.


CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by active 
service, and they 
are not proximately due to, the result of, or aggravated by 
service-connected hypertensive heart disease and sinus 
tachycardia.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2005 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection on a secondary 
basis, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter also advised the 
Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, post service 
treatment reports, and statements and articles submitted by 
the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been a very active 
participant in the claims process by submitting detailed 
argument and internet articles to support his claim.  Thus, 
the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and medical nexus evidence 
establishing a connection between the service connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

As an initial matter, the Board notes that the Veteran does 
not contend, and the evidence does not show, that his claimed 
varicose veins arose during service or are related to his 
service.  In this regard, there is no evidence of varicose 
veins in service or for many years thereafter.

The Veteran claims that he is entitled to service connection 
for varicose veins because they are due to his service-
connected hypertensive heart disease and sinus tachycardia.  
A review of the claims file shows that the Veteran is service 
connected for the latter disabilities. 

The evidence supporting the Veteran's claim for service 
connection on a secondary basis for varicose veins consists 
of some medical evidence and his statements.  In February 
2005, the Veteran stated that the symptoms of his bilateral 
varicose veins were aching, itching, swelling, and bulges in 
his thighs that remain tender after walking.  The Veteran 
submitted a January 2005 private treatment record which 
indicates that the Veteran was prescribed an anti embolism 
stocking to wear for aching varicose veins.  A December 2007 
VA examination performed by a contract physician confirmed a 
current diagnosis of bilateral lower extremity varicose 
veins.  The Veteran reported that he has had varicose veins 
since September 2001.  He complained of pain and swelling 
after prolonged standing and walking, and that he has dark 
pigmentation of the skin in the lower extremities.  He said 
he was using compression hose to treat the varicose veins.  
Upon examination, the physician's findings included mild 
varicose veins with slight stasis pigmentations in the 
bilateral lower extremities. 

The Veteran contends that his current varicose veins are a 
result of his service-connected hypertensive heart disease 
and sinus tachycardia, and in support of his claim, he has 
submitted internet articles discussing the causes of varicose 
veins.  

The evidence against the Veteran's claim for service 
connection on a secondary basis for his varicose veins 
includes the December 2007 VA examination report.  Although 
the examining physician did provide a diagnosis of varicose 
veins, after reviewing the Veteran's records and an 
examination of the Veteran, he opined that the Veteran's 
varicose veins are less likely secondary to his hypertension 
and sinus tachycardia.  The examiner said that there is no 
pathophysiologic correlation between varicose veins and 
hypertension with sinus tachycardia.  The examiner explained 
that varicose veins are caused by chronic increase in the 
pressure inside the veins.  Due to the high pressure, the 
vein is dilated.  The risk factors for varicose veins usually 
include family history of varicose veins, being overweight, 
smoking, prolonged standing, sitting or deep vein thrombosis 
history, and according the literature, women are more likely 
than men to develop varicose veins.  The examiner further 
explained that even though the Veteran has sinus tachycardia 
and hypertension, it does not increase the pressure inside 
the peripheral vein system.  Thus, the examiner opined that 
the Veteran's varicose veins are less likely secondary to his 
long-standing hypertension and sinus tachycardia condition.  
There is no competent medical opinion to the contrary.     

The Veteran has analyzed his claim based on his own 
independent medical research and he asserts that there is 
indeed a causal relationship between his service-connected 
hypertensive heart disease and sinus tachycardia and his 
current varicose veins.  However, while he is competent to 
report what comes to him through his senses, including his 
observations of varicose veins, the Veteran is not, as a 
layperson, qualified to render an opinion concerning the 
relationship of the varicose veins to his service-connected 
disabilities, as the cause or etiology of the disability at 
issue requires medical expertise to evaluate.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  When a condition, such as 
varicose veins, may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Veteran also urges the Board to reject the opinion from 
the VA contract examiner as having no probative value, and 
obtain another medical opinion because the Veteran claims 
that the VA examiner was unwilling or refused to give an 
opinion on whether the symptoms of hypertensive heart disease 
and sinus tachycardia cause his legs to tire quickly, putting 
pressure on them and leading to varicose veins.  He also 
asserts that the examiner did not provide adequate reasons or 
a basis for his opinion, including referring to medical 
treatises, journals, or other information, and that the 
opinion is not supported by the evidence of record and is 
merely speculation.  

The Veteran references heart testing to support his argument 
that his legs tire quickly.  However, the heart testing in 
2001 that he referenced revealed no complaints regarding his 
legs; rather, the records note the test was stopped due to 
shortness of breath and fatigue indicating a markedly 
decreased functional capacity for his heart.  Moreover, the 
Veteran's entire argument revolves around his lay 
interpretation of the information contained in the medical 
articles using the term "high blood pressure."  However, 
those articles say the same thing that the VA examiner did-
that high blood pressure (increased pressure) in the veins in 
the 
legs cause varicose veins.  The articles do not state that 
hypertension (a disease process) or heart disease causes 
varicose veins.  In fact, neither heart disease nor 
hypertension is listed as an increased risk factor in any of 
the articles he submitted.  In any event, the articles are 
general in nature and not specific to the Veteran.  Thus, 
they carry less probative weight.

The VA examiner had the benefit of the claims file in 
rendering his opinion, 
which included the articles on varicose veins submitted by 
the Veteran.  In fact, 
the examiner even referenced that "the literature" shows 
that more women than men are afflicted, which is a statement 
rendered in one of the articles in the file.  The examiner 
further listed common risk factors for varicose veins which 
are the same as those listed in the articles.  In essence, 
the Veteran is contending that the terms "high blood 
pressure" or "increased blood pressure" as used in the 
articles automatically equates to hypertension.  However, the 
articles explain that varicose veins are caused by increased 
pressure inside the veins of the leg.  The VA examiner, a 
physician, has indicated that increased blood pressure in the 
peripheral veins is not related to or affected by 
hypertension or tachycardia as such disabilities do not 
increase pressure inside the peripheral vein system.  While 
the Veteran believes to the contrary, as a lay person, his 
belief carries no probative weight.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill 
in analyzing the data, and the medical conclusions reached.  
The credibility and weight to be attached to such opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995). See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

Here, the examiner reviewed the Veteran's claims file and 
performed a physical examination.  Additionally, the examiner 
explained the basis for the opinion, which was supported by 
clinical evidence and consistent with the articles the 
Veteran submitted.  As a medical professional, the examiner 
possessed the requisite knowledge and skill to render an 
opinion on the relationship between the Veteran's service-
connected disabilities and the varicose veins.  Thus, the 
examination and the opinion rendered were sufficient and his 
opinion carries great probative weight.  See Sklar, supra.

In summary, while there is evidence of a current varicose 
veins disability, there is no evidence of such disability 
during service and it was initially manifested many years 
after service.  Additionally, there is no competent medical 
opinion linking varicose veins to the Veteran's military 
service or to his service-connected hypertensive heart 
disease and sinus tachycardia.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for varicose veins.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for varicose veins, including as secondary 
to the service-connected hypertensive heart disease and sinus 
tachycardia, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


